                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                               GREENEVILLE DIVISION

BRITTANY NICOLE MCCULLOUGH                     )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )     No. 2:20–CV–202
                                               )
ANDREW SAUL, Commissioner of Social            )
Security,                                      )
                                               )
       Defendant.                              )

                                            ORDER

       This matter is before the Court on the Report and Recommendation of the United States

Magistrate Judge dated October 8, 2020. [Doc. 4]. In that Report and Recommendation, the

Magistrate Judge recommends that Plaintiff’s Application to Proceed In Forma Pauperis be

denied. [Id.]. Neither party has filed objections to the recommendation in the time allowed. See

Fed. R. Civ. P. 72.

       After consideration of the record as a whole and after careful consideration of the Report

and Recommendation of the United States Magistrate Judge, and for the reasons set out in that

Report and Recommendation which are incorporated by reference herein, it is hereby ORDERED

that this Report and Recommendation is ADOPTED and APPROVED, [Doc. 4], and that

Plaintiff’s Application to Proceed In Forma Pauperis be DENIED, [Doc. 2].

       After the Report and Recommendation was filed, Plaintiff paid the filing fee. Therefore,

the Clerk’s office is DIRECTED to issue summonses for the case.




                                               1

Case 2:20-cv-00202-JRG-SKL Document 5 Filed 10/26/20 Page 1 of 2 PageID #: 23
      So ordered.

      ENTER:


                                          s/J. RONNIE GREER
                                     UNITED STATES DISTRICT JUDGE




                                      2

Case 2:20-cv-00202-JRG-SKL Document 5 Filed 10/26/20 Page 2 of 2 PageID #: 24
